Opinion by
Ekwall, J.
It appeared from the record that the importer was notified by his customs broker, who made the entry herein, that the appraiser had no definite value for the merchandise and was advised by said broker to write his shipper in an endeavor to obtain information from them. The only reason given in the record for the importer not adopting the course suggested was that he felt sure that the value stated on the invoice was correct because that *235was the amount paid for the merchandise. The United States examiner who passed the .importation testified that he was well acquainted with the broker in this case and that, in his opinion, there was no intent on the part of those concerned in this entry to deceive anyone. On cross-examination, however, he admitted that he did not know the importer. The court was of the opinion that the proof offered was not sufficient to warrant a finding in favor of the petitioner. The fact that the importer had paid the price shown on the invoice was held not a sufficient reason for his declining to take any steps to obtain information as to whether such price represented the statutory market value of the goods. (Taggesell Co. v. United States, 17 C. C. P. A. 15, T. D. 43318, cited.) The petition was therefore denied.